FILED
                            NOT FOR PUBLICATION                              AUG 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JOHN STEVEN OLAUSEN,                              No. 07-16555

               Petitioner - Appellant,            D.C. No. CV-06-00400-HDM

  v.
                                                  MEMORANDUM *
HOWARD SKOLNIK; THE ATTORNEY
GENERAL OF THE STATE OF
NEVADA,

               Respondents - Appellees.



                   Appeal from the United States District Court
                            for the District of Nevada
                  Howard D. McKibben, District Judge, Presiding

                              Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       California state prisoner Jeffrey Olausen appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 2253,1 and we affirm.

      Olausen challenges a prison disciplinary conviction for abuse of the prison

grievance process. He contends that the conviction violates his due process rights

because: (1) the hearing was held at Nevada State Prison, but pertained to conduct

that occurred while he was at a different state prison; (2) he was denied access to

his requested witnesses during the proceedings; and (3) no evidence exists to

support his conviction. The state court decision is neither contrary to or an

unreasonable application of federal law, nor an unreasonable determination of the

facts. See 28 U.S.C. §2254(d); see also Wolff v. McDonnell, 418 U.S. 539, 566–67

(1974) (discussing extent of prisoner due process right to call witnesses in prison

disciplinary decisions). Moreover, the record reflects there was “some evidence”

supporting the disciplinary decision. Superintendent v. Hill, 72 U.S. 445, 455

(1985).




      1
         We certify for appeal, on our own motion, the issues of (1) whether
Olausen’s due process rights were violated when the disciplinary hearing was held
at Nevada State Prison for alleged offenses that occurred at Ely State Prison;
(2) whether Olausen’s due process rights were violated when he was denied a
request to have witnesses testify at the hearing; and (3) whether some evidence
supported the hearing officer’s findings. The state has fully briefed the issues that
we certify for appeal.

                                          2                                     07-16555
      Respondent’s motion to strike certain exhibits filed with Olausen’s opening

brief is denied as moot.

      AFFIRMED.




                                        3                                   07-16555